SMITH, Judge.
Movant appeals from the action of the trial court in denying without an evidentia-ry hearing movant’s motion to set aside judgment and sentence under Rule 27.26. The judgment and sentences attacked resulted from pleas of guilty entered in June 1972 to a charge of murder in the second degree and a charge of robbery in the first degree. A sentence of 20 years imprisonment was assessed on each charge, to run concurrently.
In his motion Breeland alleges involuntariness of the pleas of guilty because of “ineffective representation of counsel,” “involuntary coerced plea of guilty” and “unlawful arrest and interrogation.” In order to be entitled to an evidentiary hearing, movant must plead facts, not conclusions, which, if true, would entitle him to relief and must show these factual allegations are not refuted by the trial record (or in this case the guilty plea hearing record). Smith v. State, 513 S.W.2d 407 (Mo.banc 1974). We have carefully reviewed the movant’s motion, the transcript of the guilty plea hearing, and the findings and conclusions of the trial court and find no factual allegations which would entitle movant to relief which are not refuted by the record at the guilty plea hearing. We find, therefore, that the judgment of the trial court is based upon findings of fact which are not *565clearly erroneous. We have also determined that a full opinion would have no precedential value and so'affirm pursuant to the provisions of Rule 84.16.
Judgment affirmed.
CLEMENS, P. J., and McMILLIAN, J., concur.